Citation Nr: 1713438	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO. 10-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps from January 1990 to June 1993. This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

By way of procedural history, this case derives from a claim which was denied by the RO in an unappealed April 2009 rating decision. In its January 2015 decision, the Board denied increased ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD) and low back disorder. However, the Board noted statements provided by the Veteran in his January 2010 VA examination and found that TDIU was raised by the record. In light of Rice, the Board remanded the TDIU issue to the RO for development and adjudication. 

The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities have been not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The VA satisfied its duty to notify the Veteran. The record reflects that following the Veteran's claim for TDIU, and prior to the adjudication of that claim in April 2009, the RO mailed the Veteran a letter in January 2009. Additionally, after remand, the RO mailed the Veteran a letter in January 2016. The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004). The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The VA satisfied its duty to assist the Veteran in the development of his claim. The RO associated the Veteran's service treatment records (STRs), VA medical records, and Social Security Administration (SSA) records, and lay statements with his claims file. The Veteran has not identified any other relevant private treatment records or outstanding VA medical records for the RO to assist him in obtaining. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

In October 2008 and January 2010, VA provided the Veteran with examinations. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. Here, the October 2008 and January 2010 VA examinations are adequate, as they show the examiners all considered the relevant history of the Veteran's PTSD and low back disability and the Veteran's employment history, and provided opinions with supporting rationale. Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

The Board also finds compliance with January 2015 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). In January 2015, this case was remanded for further adjudication and development. A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives. The RO issued a Supplemental Statement of the Case per directives. Accordingly, additional remand is not warranted. The Board will proceed to address the merits of the claim.

Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran is service-connected for PTSD, which was rated as 50 percent disabling effective August 5, 2008 and increased to 70 percent from January 26, 2010. Additionally, the Veteran is service-connected for tinnitus, rated as 10 percent from August 5, 2008, degenerative changes of the lumber spine, rated as 10 percent from December 29, 2008, painful forehead scar, rated as 10 percent from April 22, 2014, and laceration scars of the forehead, rated as 0 percent from June 17, 1993. Prior to January 26, 2010, the Veteran's overall disability rating was 60 percent; and from January 26, 2010, his overall rating was 80 percent. 

Thus, prior to January 26, 2010, the Veteran's service-connected disabilities, including PTSD, do not meet the schedular criteria for a TDIU, and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service. Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Where, as in this case for the period prior to January 26, 2010, a veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b) (2016). Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 (2016).

Nevertheless, as of January 26, 2010, the Veteran's service-connected disabilities do meet the scheduler criteria for a TDIU because the combined ratings at 80 percent satisfy the percentage requirements of 38 C.F.R. § 4.16(a). Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran asserts that his service-connected disabilities have prevented him from engaging in substantially gainful employment throughout the appeal period. Information concerning the Veteran's employment history indicates that he has held a variety of jobs including as a welder, security guard, correctional officer, and auto technician. SSA Assessment of Vocational Factors; January 2009 VA 21-8940. The record also reflects that the Veteran completed high school.

In January 2009, the Veteran submitted a VA 21-8940. The Veteran reported that he had problems with other employers and was angry all the time. The Veteran stated that he was violent, threw tools, and broke things. Further, the Veteran reported that he stayed at his most recent employment as long as he could, but subsequently quit as he did with previous jobs. 

In an October 2008 VA examination, the examiner noted that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity. The examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships. The examiner further noted that the effects of PTSD symptoms on the Veteran's employment included the Veteran being unable to keep a job longer than two years, due to his PTSD symptoms, irritability and anger outbursts. 

In January 2009, the Veteran's co-worker provided a statement regarding the Veteran's behavior at work. The co-worker reported that he observed the Veteran smashing a stereo at work and that the Veteran's "issues effects his effectiveness as an employee" and "it effects the people around him and the way his employer sees [the Veteran]." January 2009 Letter. Additionally, the Veteran's wife stated that the Veteran's inability to function in sociable settings made employment difficult. January 2009 Letter. 

In September 2009, the Veteran submitted a Notice of Disagreement regarding the 50 percent rating of his PTSD. The Veteran stated that he was entitled to an increase because he is unable to secure employment due to his PTSD. 
 
In January 2010, the Veteran was afforded a VA examination for his back condition. The Veteran reported that his usual occupation was as a welder. However, the Veteran stated that PTSD was the primary reason for why he had to stop working. The examiner opined that in regards to the Veteran's lumbar spine affecting his ability to engage in employment, the Veteran would be unable to engage in occupational duties requiring prolonged bending, leaning forward, stooping, and lifting and carrying weight over 40 pounds. She did not find, however, that his back disorder rendered him unable to work.

The Veteran was also afforded a VA examination for PTSD in January 2010. The Veteran reported that he was unemployed since July 2008. He stated that he had quit his job because he was angry every day and was missing work approximately twice a week because of his anxiety. The examiner noted that the Veteran had persistent difficulties with concentration that interfered with his ability to finish projects. The examiner opined that the Veteran continued to have moderate impairment with social and occupational functioning. 

Included in the record are records obtained from the Social Security Administration (SSA). The Veteran was examined by a psychologist in July 2009 in conjunction to a disability claim. The psychologist opined that the Veteran's ability to understand, remember, and carry out simple and complex instructions in a work-related environment was adequate. In August 2009, the Veteran was afforded a mental residual functional capacity assessment. The examiner noted that the Veteran was markedly limited in understanding and remembering detailed instructions and interacting appropriately with the general public. However, the Veteran was not significantly limited in adapting to changes in work settings, in his ability to get along with coworkers, accept instructions and respond appropriately to criticism from supervisors, and to maintain socially appropriate behavior. Furthermore, the examiner noted that the Veteran was not significantly limited in his ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods. The examiner noted that the Veteran had sufficient concentration and memory to do simple, repetitive tasks, but no detailed or complex tasks. The examiner further opined that the Veteran would be limited in his ability to work with the general public. 

In September 2010, the SSA found that the Veteran was not under a disability from July 2008 through the date of the decision. The SSA found that "considering [the Veteran's] age, education, work experience, and residual functional capacity, [the Veteran] was capable of making a successful adjustment to other work that existed in significant numbers in the national economy." Similarly, in May 2015, the SSA found that the Veteran was not disabled from September 2010 through December 2013, the date last insured. Again, the SSA found that although the Veteran was unable to perform past relevant work, he was capable of adjusting to other work. 

Here, the evidence of record does not establish that the Veteran is unemployable due solely to his service-connected disabilities. Regarding whether he is capable of performing the acts required by employment, the Board notes that there is evidence both for and against the claim. Weighing in favor of the claim are the Veteran's assertions that he is unable to maintain employment because of his service-connected PTSD. He has repeated these assertions in multiple statements to VA. Also supporting his claim are the January 2009 statements of the Veteran's friend and wife, both of whom stated that the Veteran had had difficulty maintaining employment. 

Weighing against the claim are the findings of the October 2008 and January 2010 VA examinations. In that connection, the Board notes that the examiners each thoroughly reviewed the Veteran's claims file, including his past medical and employment history and the statements offered by the Veteran. The January 2010 psychiatric examiner concluded that his PTSD caused no more than moderate impairment with social and occupational functioning. Similarly, the January 2010 orthopedic examination found the Veteran's back disorder to preclude only heavy manual labor requiring frequent lifting and bending. Additionally, although the SSA's determination is not binding on the Board, the medical evidence relied on by the administrative law judge in that case is relevant, and the SSA's ultimate conclusion is persuasive under the circumstances of this case. Thus, the Board concludes that the evidence does not establish that the Veteran's PTSD, tinnitus, degenerative changes of the lumber spine, painful forehead scar, and laceration scars of the forehead have rendered the Veteran unemployable at any point. 

Furthermore, although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the Board finds that the more probative evidence is against the claim. The Board notes that, as a layperson lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service-connected disabilities; his views (and those of his family members and friends, who are similarly laypersons) thus lack probative value. The Board specifically finds that the evaluation of the actual functional impact of his disorders is a matter squarely within the realm of expert clinicians, and not lay expertise. In any event, any probative value of the Veteran's own conclusions is outweighed by that of the opinions provided by the VA medical professionals. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that the combined disability ratings ranging from 60 percent to 80 percent over the relevant period compensate the Veteran for this impairment. 38 C.F.R. § 4.1. The Board acknowledges that the Veteran's PTSD has rendered it difficult to interact with others and caused problems with his memory and concentration during the period in question. However, the Board concludes that it has not been shown that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities. 38 C.F.R. § 4.16(a), (b). The fact that the Veteran is unemployed or has difficulty obtaining employment does not suffice. Because the evidence does not establish that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation during the period in question, the Board concludes that the evidence of record weighs against a finding that the Veteran's service-connected disabilities have made him unemployable. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

In conclusion, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extraschedular basis, and this claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to total disability rating based on unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


